Case: 20-61112     Document: 00516567621          Page: 1    Date Filed: 12/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                   No. 20-61112                       December 6, 2022
                                                                         Lyle W. Cayce
                                                                              Clerk
   Alba Yessenia Varela-Ramirez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 527 344


   Before Richman, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
          Alba Yessenia Varela-Ramirez, a native and citizen of Honduras,
   petitions for review of a decision by the Board of Immigration Appeals (BIA)
   dismissing her appeal from an immigration judge’s (IJ) denial of her motion
   to reopen and rescind her in absentia order of removal. Varela-Ramirez
   contends that she did not receive proper notice of her removal proceedings


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61112     Document: 00516567621           Page: 2   Date Filed: 12/06/2022




                                    No. 20-61112


   because the immigration court sent the notice of hearing to the wrong
   address. She argues that she gave the Department of Homeland Security
   (DHS) her correct address, that DHS sent the immigration court the wrong
   address, and that she did not have an opportunity to correct the error because
   she was not provided with any documentation reflecting the incorrect
   address and, thus, had no way of knowing that her address was improperly
   recorded. Varela-Ramirez also asserts that the BIA failed to address all the
   relevant evidence when making its determination.
          We review the denial of a motion to reopen under “a highly deferential
   abuse-of-discretion standard.” Hernandez-Castillo v. Sessions, 875 F.3d 199,
   203 (5th Cir. 2017). An in absentia order of removal may be rescinded if an
   alien demonstrates she did not receive notice of the hearing in accordance
   with 8 U.S.C. § 1229(a). 8 U.S.C. § 1229a(b)(5)(C). Written notice is
   sufficient if it is sent to “the most recent address provided.”
   § 1229a(b)(5)(A). The BIA found no clear error in the IJ’s factual finding
   that the notice of hearing was sent to Varela-Ramirez’s address of record,
   which was the address she provided to DHS upon her release from custody.
   Contrary to Varela-Ramirez’s contention, the evidence does not compel a
   contrary conclusion. See Spagnol-Bastos v. Garland, 19 F.4th 802, 806–07
   (5th Cir. 2021); Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
          Varela-Ramirez argues that the BIA failed to address her utility bill,
   her affidavit, and the affidavit of Justina Rivera, the wife of a pastor who
   assisted her. The first two pieces of evidence tend to show that Valera-
   Ramirez resided at 203 Raymond Street in Nashville. And the third piece of
   evidence shows that the Rivera family helped Valera-Ramirez get to
   Nashville. But none of this evidence shows that Valera-Ramirez provided the
   203 Raymond Street address to immigration officers, as she would need to
   establish for relief. Weighing the evidence, the IJ found that Varela-Ramirez
   provided 213 (not 203) Raymond Street as her address to DHS on her release



                                         2
Case: 20-61112      Document: 00516567621          Page: 3   Date Filed: 12/06/2022




                                    No. 20-61112


   from custody. The BIA agreed with the IJ’s finding that notice was sent to
   the address Varela-Ramirez had provided. It was not necessary for BIA “to
   specifically address every piece of evidence put before it,” Cabrera v.
   Sessions, 890 F.3d 153, 162 (5th Cir. 2018) (quotation omitted), especially
   when the three pieces of evidence at issue had an unclear relationship to the
   claim Varela-Ramirez seeks to establish.
          Varela-Ramirez has failed to show that the BIA’s decision was
   “capricious, irrational, utterly without foundation in the evidence, based on
   legally erroneous interpretations of statutes or regulations, or based on
   unexplained departures from regulations or established policies.” Barrios-
   Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014). Accordingly, the
   petition for review is denied.




                                         3